DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keeling et al. (U.S. Patent 9,876,535, hereafter Keeling), in view of Cope et al. (U.S. Patent Application Publication 2004/0196675, hereafter Cope), in view of Liu et al. (U.S. Patent 7,961,063, hereafter Liu).
Claim 1: Keeling teaches a wireless charging apparatus (Figure 6) comprising: 
a wireless-power transfer circuit comprising: 
a wireless-power transfer coil (698) configured to generate or couple to a magnetic field to transfer or receive power (column 9 lines 10-11); and 
a plurality of tuning capacitors (620) electrically coupled to the wireless-power transfer coil (698); 
a power converter circuit (215; Figure 2) electrically coupled to the wireless-power transfer circuit (column 5 lines 47-51, column 9 lines 12-15); and 
a coupling transformer (640) having:
a high-voltage side coupled to at least one of the nodes between the capacitors of the plurality of tuning capacitors (side connected to 620); and

Keeling does not specifically teach a signal generation circuit different from the power converter circuit and electrically coupled to one or more nodes between capacitors of the plurality of tuning capacitors, the signal generation circuit configured to generate and inject a signal into the wireless-power transfer circuit at the one or more nodes between the capacitors of the plurality of tuning capacitors.
Cope teaches a signal generation circuit (13; Figure 1) different from the power converter circuit (215 of Keeling) and electrically coupled to one or more nodes between capacitors of the plurality of tuning capacitors (via the output of 13 to 601 of Keeling, and is connected to the plurality of capacitors 620 of Keeling via 610 and 640), the signal generation circuit configured to generate and inject a signal into the wireless-power transfer circuit at the one or more nodes between the capacitors of the plurality of tuning capacitors (via the method of Figure 7 of Cope), and
the low voltage side of the coupling transformer (side of 640 connected to 610 and 601 of Keeling) is coupled to a harmonics-cancellation signal generator (output of 13 of Cope) that generates a cancellation signal to reduce a number of harmonics components in an electric current of the wireless-power transfer coil ([0010] of Cope).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the signal generator circuit taught by Cope in the circuit of Keeling to mitigate the effects of harmonic currents in a power system ([0009] of Cope). 
Keeling and Cope do not specifically teach that the signal generation circuit comprises a rejection filter. Liu teaches a rejection filter (80; Figure 2 and column 3 lines 

Claim 2: The combined circuit further teaches that the coupling transformer that is configured to reject back firing of a fundamental operating frequency of the wireless-power transfer coil (640 of Keeling isolates the output of each of the sources 601; column 9 lines 40-43 and therefore would reject back firing of a fundamental operating frequency of the wireless-power transfer coil).

Claim 3: The combined circuit further teaches that the signal generation circuit comprises the harmonics-cancellation signal generator (Figure 6 of Keeling and 13, Figure 1 of Cope).

Claim 4: The combined circuit further teaches that the harmonics-cancellation signal generator is configured to adjust one or more of a magnitude or a phase of the cancellation signal (via H-bridge 14; Figure 1 of Cope; [0028]).



Claim 6: The combined circuit further teaches that the signal generation circuit further comprises: 
a matching filter (610; Figure 6 of Keeling) electrically coupled to the coupling transformer and the harmonics-cancellation signal generator (coupled the output of 13 of Cope and 601 and 640 of Keeling); 
the harmonics-cancellation signal generator comprises a driver that uses pulse-width modulation (via H-bridge 14 and 7 of Cope; [0028]); and the matching filter removes a switching frequency of the driver (via 610).

Claim 7: The combined circuit further teaches one or more current or magnetic field sensors to measure at least one of a magnitude or a phase of the harmonics components of the electric current in the wireless-power transfer coil (Figure 7 and [0028] of Cope).

Claim 8: The combined circuit further teaches that the power converter circuit comprises a rectifier or an inverter (215; Figure 2 of Keeling).

Claim 9: The combined circuit further teaches that the signal generation circuit is configured to modulate the signal to provide a modulated signal that is detectable by a 

Claim 10: Keeling teaches a base wireless charging apparatus (Figure 6) comprising: 
a wireless-power-transfer coil (698) configured to generate a magnetic field based on an electric current running through the wireless-power-transfer coil operable to transfer power to a wireless-power receiver device (via 698); and 
a coupling transformer (640) having a high-voltage side (coupled to 620) and a low-voltage side (coupled to 610) that is opposite the high-voltage side, the high-voltage side of the coupling transformer coupled to a tuning capacitor (620), the coupling transformer configured to couple a cancellation signal into the tuning capacitor of the wireless-power-transfer coil (via Figure 6).
Keeling does not specifically teach a harmonics-cancellation signal generator.
Cope teaches a harmonics-cancellation signal generator (13; Figure 1) coupled to the low-voltage side of the coupling transformer ([0023] of Cope, output of 13 is coupled to 601 of Keeling), the harmonics-cancellation signal generator configured to generate the cancellation signal to reduce a number of harmonics components in the electric current of the wireless-power-transfer coil ([0010]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the signal generator circuit taught by Cope in 
Keeling and Cope do not specifically teach that the signal generation circuit comprises a rejection filter. Liu teaches a rejection filter (80; Figure 2 and column 3 lines 7-11) coupled to a tuning capacitor (56, corresponding to 620 of Keeling) and tuned to an operating frequency of the wireless-power transfer coil (second harmonic rejection filter 80). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the second harmonic rejection filter taught by Liu in the circuit of Keeling and Cope to provide improved harmonic rejection (column 4 lines 24-26 of Liu).

Claim 11: The combined circuit further teaches that the tuning capacitor comprises a plurality of connected capacitors (620; Figure 6 of Keeling); and 
the rejection filter (80; Figure 2 of Liu) is electrically coupled to one or more nodes between capacitors of the plurality of connected capacitors (via 80 of Liu to 620 of Keeling); and 
the coupling transformer (640 of Keeling) is electrically coupled to one or more additional nodes between the capacitors of the plurality of connected capacitors and configured to inject the cancellation signal (via 13 of Cope) into the tuning capacitor of the wireless-power-transfer coil at the one or more additional nodes (Figure 6 of Keeling and Figure 2 of Liu).



Claim 13: The combined circuit further teaches that the harmonics-cancellation circuitry further comprises a matching filter (610 of Keeling) coupled to the coupling transformer (640 of Keeling) and the harmonics-cancellation signal generator (13 of Cope), the matching filter configured to provide a substantially constant impedance to the harmonics-cancellation signal generator (via the impedance of 610).

Claim 14: The combined circuit further teaches that the harmonics-cancellation circuitry further comprises a matching filter (610 of Keeling) coupled to the coupling transformer (640 of Keeling) and the harmonics-cancellation signal generator (13 of Cope), the matching filter configured to remove a switching frequency of the harmonics-cancellation signal generator and pass the harmonics components into the tuning capacitor (via the inductance of 610).

Claim 15: The combined circuit further teaches that the harmonics-cancellation signal generator comprises a half-bridge driver or a full-bridge driver (H-bridge 14; Figure 1 of Cope).

Claim 16: The combined circuit further teaches that the harmonics-cancellation signal generator comprises a driver that uses pulse-width modulation (via 14 and 7 of Cope; 

Claim 17: The combined circuit further teaches that the tuning capacitor comprises a plurality of series or parallel connected capacitors (620; Figure 6 of Keeling).

Claim 18: The combined circuit further teaches that one or more current or magnetic field sensors configured to measure at least one of a magnitude or a phase of the harmonics components of the electric current in the wireless-power-transfer coil (Figure 7 and [0028] of Cope).

Claim 19: The combined circuit further teaches that the harmonics-cancellation circuit is configured to: 
measure the electric current in the wireless-power-transfer coil (60; Figure 7 and [0028] of Cope); 

generate antiphase signal components (62; Figure 7 of Cope); and 
regulate the antiphase signal components by using one or more controllers (64; Figure 7 and 13; Figure 1 of Cope).

Claim 20: Keeling teaches a vehicle wireless charging apparatus (Figure 6) comprising: 
a wireless-power-transfer coil configured to receive a magnetic field and generate an electric current based on the magnetic field (698); 
a rectifier coupled to the wireless-power-transfer coil (212; Figure 2), the rectifier configured to convert the electric current in the wireless-power-transfer coil to a direct current for charging a battery (column 1 lines 23-26 and column 5 lines 21-22); and 
harmonics-cancellation circuitry comprising: 
a coupling transformer (640) having a high-voltage side (connected to 620) and a low-voltage side that is opposite the high-voltage side (connected to 610), the high-voltage side of the coupling transformer coupled to a tuning capacitor (620). 
Keeling does not specifically teach a harmonics-cancellation signal generator. Cope teaches a harmonics-cancellation signal generator (13; Figure 1) coupled to the coupling transformer (output of 13 coupled to 601 of Keeling, and is coupled to 640 through 610), the harmonics-cancellation signal generator configured to generate the cancellation signal to reduce a number of harmonics components in the electric current of the wireless-power-transfer coil ([0028] of Cope); and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the signal generator circuit taught by Cope in the circuit of Keeling to mitigate the effects of harmonic currents in a power system ([0009] of Cope).
Keeling and Cope do not specifically teach that the signal generation circuit comprises a rejection filter. Liu teaches a rejection filter (80; Figure 2 and column 3 lines 7-11) coupled to a tuning capacitor (56, corresponding to 620 of Keeling) and tuned to an operating frequency of the wireless-power transfer coil (second harmonic rejection filter 80). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the second harmonic rejection filter taught by Liu in the circuit of Keeling and Cope to provide improved harmonic rejection (column 4 lines 24-26 of Liu).

Claim 21: The combined circuit further teaches that the harmonics-cancellation signal generator is configured to adjust one or more of a magnitude or a phase of the cancellation signal ([0028] of Cope).



Claim 23: The combined circuit further teaches that the harmonics-cancellation circuitry further comprises a matching filter (610 of Keeling) coupled to the coupling transformer (640 of Keeling) and the harmonics-cancellation signal generator (13 of Cope), the matching filter (640 of Keeling) configured to pass the harmonics components into the tuning capacitor (to 620 of Keeling). The combined circuit does not specifically teach that the matching filter (640 of Keeling) removes the switching frequency of the harmonics-cancellation signal generator. However, the selection of an inductance to remove the switching frequency of the harmonics-cancellation signal generator would have been chosen to ensure an optimal performance of the charging apparatus. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a value of inductance to remove the switching frequency of the harmonics-cancellation signal generator when employing the charging apparatus of the combined circuit to maximize the overall performance of the charging apparatus. Furthermore, such a provision of selecting a specific voltage involves only routine design expedient. 



Claim 25: The combined circuit further teaches that the half-bridge driver uses pulse-width modulation ([0028] of Cope). The combined circuit does not specifically teach that the matching filter (640 of Keeling) removes the switching frequency of the driver. However, the selection of an inductance to remove the switching frequency of the driver would have been chosen to ensure an optimal performance of the charging apparatus. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a value of inductance to remove the switching frequency of the driver when employing the charging apparatus of the combined circuit to maximize the overall performance of the charging apparatus.  Furthermore, such a provision of selecting a specific voltage involves only routine design expedient.

Claim 26: The combined circuit further teaches that the tuning capacitor comprises a plurality of connected capacitors (620 of Keeling); and 
the rejection filter (80 of Liu) is electrically coupled to one or more nodes between capacitors of the plurality of connected capacitors; and 
the coupling transformer (640 of Keeling) is electrically coupled to one or more additional nodes between the capacitors of the plurality of connected capacitors and configured to couple the cancellation signal (via 13 of Cope) into the tuning capacitor of 

Claim 27: The combined circuit further teaches one or more sensors configured to measure the electric current of the wireless-power-transfer coil (Figure 7 of Cope).

Claim 28: The combined circuit further teaches that the harmonics-cancellation circuit is configured to: 
measure the electric current in the wireless-power-transfer coil (60; Figure 7 of Cope); 
process the electric current to identify the harmonics components (61; Figure 7 of Cope); 
generate antiphase signal components (62; Figure 7 of Cope); and 
regulate the antiphase signal components by using one or more controllers (via 13; Figure 1 of Cope).

Claims 29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cope in view of Keeling.
Claim 29: Cope teaches a method for active harmonics cancellation in a system (Figures 1 and 7), the method comprising: 
measuring an electric current in a power-transfer coil of the system (1; Figure 1 and 60; Figure 7); 
processing the electric current to identify harmonics components (61; Figure 7); 

suppressing a fundamental operating frequency of the electric current in the power-transfer coil (via 63, 64 of Figure 7, 13 of Figure 1 and [0028] where the fundamental operating frequency is a harmonic frequency suppressed by the output of 13). 
Cope does not specifically teach a wireless electric vehicle charging (WEVC) system. 
Keeling teaches a WEVC system (Figures 2, 6 and 11) comprising: 
a wireless-power-transfer coil of the WEVC system (698; Figure 6); 
a coupling transformer (640; Figure 6) having a low-voltage side coupled to a signal generator (601) that generates the harmonics-cancellation signal (where the output of 13 of Cope is coupled to 601) and a high-voltage side coupled to a tuning capacitor (620) of the wireless-power-transfer coil (698); and 
injecting the harmonics-cancellation signal (via 13 of Cope) into a tuning capacitor (620) of the wireless-power-transfer coil to reduce a number of the identified harmonics components ([0028] of Cope).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the WEVC system taught by Keeling in the circuit of Cope to allow multiple sources to be operatively connected to a single conductive structure (Abstract of Keeling).



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-29 and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
/DIANA J. CHENG/Primary Examiner, Art Unit 2849